Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 15, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  158102(61)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh,
                                                                                                                        Justices
            Plaintiff-Appellant,
                                                                    SC: 158102
  v                                                                 COA: 339079
                                                                    Oakland CC: 2016-260482-FC
  LARICCA SEMINTA MATHEWS,
             Defendant-Appellee.
  ______________________________________/

          On order of the Chief Justice, the motion of Lavaron Morris to file a brief amicus
  curiae is GRANTED. The amicus brief submitted on March 14, 2019, is accepted for
  filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 15, 2019

                                                                               Clerk